FILED
                           NOT FOR PUBLICATION                              SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10448

              Plaintiff - Appellee,              D.C. No. 4:10-cr-00908-DCB-
                                                 GEE-1
  v.

MARIO HUMBERTO VARELA,                           MEMORANDUM *

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                          Submitted September 12, 2012 **
                               Las Vegas, Nevada

Before: RAWLINSON, BYBEE, and IKUTA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
      Varela appeals the district court’s denial of his motion to suppress evidence

that he contends was obtained during an unconstitutional investigative stop. We

affirm.

      The district court did not clearly err in concluding that Sifuentes’s testimony

was credible. Contrary to Varela’s arguments, Sifuentes’s testimony was

consistent with his initial report, albeit more detailed.

      In light of his credible testimony, Sifuentes had reasonable suspicion to stop

the car driven by Varela, taking into account the totality of the circumstances,

which included the following facts: (1) Sifuentes was positioned in a remote area

frequented by drug smugglers, and was within fifteen miles of the border; (2) a

sensor alarm indicated that drug smugglers might be present in Sifuentes’s area;

(3) Sifuentes determined, in light of “officer experience,” United States v. Garcia-

Barron, 116 F.3d 1305, 1307 (9th Cir. 1997), that a tip from the driver of a Chevy

Blazer was a ruse intended to cause Sifuentes to leave the area so he would not see

Varela’s vehicle; and (4) Sifuentes determined, again in light of “officer

experience,” id., that tape-wrapped bundles in the car driven by Varela were bricks

of marijuana. See United States v. Arvizu, 534 U.S. 266, 269–70, 273, 277 (2002).

      We reject Varela’s argument that the district court’s reliance on certain

factors (such as Varela’s failure to acknowledge Sifuentes, and Varela’s orange


                                            2
hunting cap) was impermissible. The Supreme Court has prohibited courts “from

adopting a ‘divide-and-conquer analysis’ by looking at each factor in isolation and

according it no weight if it is susceptible to an innocent explanation.” United States

v. Berber-Tinoco, 510 F.3d 1083, 1088 (9th Cir. 2007) (quoting Arvizu, 534 U.S. at

274). And in any event, the remaining factors supported a determination that

Sifuentes had reasonable suspicion.

AFFIRMED.




                                          3